NO. 07-03-0199-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                    AUGUST 20, 2003

                          ______________________________


                     RUBEN VALENTINE MAURICIO, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 121ST DISTRICT COURT OF YOAKUM COUNTY;

                   NO. 2057; HONORABLE KELLY MOORE, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              ABATEMENT AND REMAND


       On May 7, 2003, a copy of a Notice of Appeal in cause No. 2057 in the 121st District

Court of Yoakum County, Texas (the trial court), was filed with the clerk of this court (the

appellate clerk). The document, filed with the District Clerk of Yoakum County (the trial

court clerk) on May 5, 2003, gives notice that Ruben Valentine Mauricio desires to appeal

from a conviction in such court and cause number. On May 7, 2003, a Case Summary
Report was filed with the appellate clerk which sets out that the appeal is from a judgment

or order dated April 7, 2003.


       On July 31, 2003, a second request for extension of time for filing the clerk’s record

was filed with the appellate clerk. By such request, the trial court clerk advised that the

clerk’s record has not been paid for and no arrangements have been made to pay for the

record. The date for filing the clerk’s record has been extended.


       The trial court reporter also has advised the appellate clerk that appellant has

neither designated the portions of the proceedings to be included in the reporter’s record

nor made arrangements for payment of that record.


       On July 11, 2003, the State filed a Motion to Dismiss Appeal for Want of

Prosecution. On August 1, 2003, the appellate clerk sent a letter to appellant’s attorney

directing counsel to advise this Court on the status of any arrangements for payment and

designation of record for the clerk’s and reporter’s record. No response to that letter has

been received to date.


       Accordingly, this appeal is abated and the cause is remanded to the trial court. TEX .

R. APP. P. 37.3(a)(2). Upon remand, the judge of the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine: (1) whether appellant

desires to prosecute this appeal; (2) if appellant desires to prosecute this appeal, then

whether appellant is indigent; (3) if appellant desires to prosecute this appeal, whether

appellant is entitled to have the clerk’s and reporter’s records furnished without charge;

(4) what orders, if any, should be entered to assure the filing of appropriate notices and

                                             2
documentation to dismiss appellant’s appeal if appellant does not desire to prosecute this

appeal, or, if appellant desires to prosecute this appeal, to assure that the clerk’s and

reporter’s records will be promptly filed and that the appeal will be diligently pursued, and

5) whether counsel should be appointed to represent appellant on appeal. If the trial court

determines that an attorney for appellant should be appointed, the court should cause the

clerk of this court to be furnished the name, address, and State Bar of Texas identification

number of the appointed attorney.


       The trial court is directed to: (1) make and file appropriate findings of fact,

conclusions of law and recommendations, and cause them to be included in a clerk’s

record on remand; (2) enter any orders appropriate to the circumstances; (3) cause the

hearing proceedings to be transcribed and included in a reporter’s record; and (4) have a

record of the proceedings made to the extent any of the proceedings are not included in

the supplemental clerk’s record or the reporter’s record. In the absence of a request for

extension of time from the trial court, the clerk’s record on remand, reporter’s record of the

hearing and proceedings pursuant to this order, and any additional proceeding records,

including any orders, findings, conclusions and recommendations, are to be sent so as to

be received by the clerk of this court not later than September 22, 2003.




                                                                 Per Curiam


Do not publish.



                                              3